COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Annunziata and
            Senior Judge Coleman


AFTON INN AND
 TRAVELERS INDEMNITY COMPANY OF ILLINOIS
                                             MEMORANDUM OPINION*
v.   Record No. 2688-02-3                         PER CURIAM
                                                MARCH 11, 2003
SUSAN I. PFORR


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Warren H. Britt; Anne C. Byrne; Warren H.
             Britt, P.C., on brief), for appellants.

             (A. Thomas Lane, Jr., on brief), for
             appellee.


     Afton Inn and its insurer (hereinafter referred to as

"employer") contend the Workers' Compensation Commission erred

in finding that Susan I. Pforr (claimant) proved that Dr. Ron

Lowman's chiropractic treatment was causally related to her

compensable November 7, 2000 injury by accident.     Upon reviewing

the record and the parties' briefs, we conclude that this appeal

is without merit.     Accordingly, we summarily affirm the

commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.    See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     Credible evidence established that employer did not offer

claimant a proper panel of physicians and that it denied her

claim.   Accordingly, the commission did not err in ruling that

claimant was permitted to choose her own treating physician.

See Trammel Crow Co. v. Redmond, 12 Va. App. 610, 615, 405

S.E.2d 632, 635 (1991).   Claimant elected to pursue treatment

with Dr. Lowman, a chiropractor, who became her authorized

treating physician for her compensable back injury beginning

February 21, 2001.

     Dr. Lowman's office notes did not comment upon the issue of

causation.   However, in response to claimant's counsel's

questions, Dr. Lowman indicated on August 22, 2001, that it was

more probable than not that his treatment of claimant was

directly related to her compensable November 7, 2000 injury by

accident.    Moreover, the commission could reasonably infer that

Dr. Lowman would have been aware of claimant's November 7, 2000

injury during his course of treatment because the initial

patient information form completed by claimant, and part of

Dr. Lowman's medical records, indicated the cause of her injury

was "fall, because wet carpet, fell on concreat [sic]."

     Dr. Lowman's opinion constitutes credible evidence to

support the commission's finding that his treatment was causally
                             - 2 -
related to claimant's compensable November 7, 2000 injury by

accident and, therefore, was the responsibility of employer.

"The fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's finding."   Wagner Enters., Inc. v. Brooks, 12

Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).   "In determining

whether credible evidence exists, the appellate court does not

retry the facts, reweigh the preponderance of the evidence, or

make its own determination of the credibility of the witnesses."

Id.

      For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                              - 3 -